Name: Council Directive 81/187/EEC of 26 March 1981 amending Directive 78/631/EEC on the approximation of the laws of the Member States relating to the classification, packaging and labelling of dangerous preparations (pesticides)
 Type: Directive
 Subject Matter: marketing;  European Union law;  means of agricultural production
 Date Published: 1981-04-02

 Avis juridique important|31981L0187Council Directive 81/187/EEC of 26 March 1981 amending Directive 78/631/EEC on the approximation of the laws of the Member States relating to the classification, packaging and labelling of dangerous preparations (pesticides) Official Journal L 088 , 02/04/1981 P. 0029 - 0030 Finnish special edition: Chapter 13 Volume 11 P. 0112 Spanish special edition: Chapter 13 Volume 11 P. 0167 Swedish special edition: Chapter 13 Volume 11 P. 0112 Portuguese special edition Chapter 13 Volume 11 P. 0167 COUNCIL DIRECTIVE of 26 March 1981 amending Directive 78/631/EEC on the approximation of the laws of the Member States relating to the classification, packaging and labelling of dangerous preparations (pesticides) (81/187/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 100 thereof, Having regard to the proposal from the Commission, Whereas, pursuant to Article 12 of Council Directive 78/631/EEC of 26 June 1978 on the approximation of the laws of the Member States relating to the classification, packaging and labelling of dangerous preparations (pesticides) (1), Member States shall bring into force on 1 January 1981 the laws, regulations and administrative provisions necessary to comply with that Directive; Whereas Article 11 (1) of the said Directive provides that the list of active substances with indications of their conventional LD50 and LC50 values (Annex III) and the revised list of active substances in Annex II thereto shall be drawn up in accordance with the "committee procedure" referred to in Article 21 of Council Directive 67/548/EEC of 27 June 1967 on the approximation of laws, regulations and administrative provisions relating to the classification, packaging and labelling of dangerous substances (2), as last amended by Directive 79/831/EEC (3); Whereas, when Annex II was being revised and Annex III drawn up, it was ascertained that the number of chemical substances to be considered was considerably greater than envisaged and the study of the various dangerous characteristics of these substances would take longer than had originally been assumed; Whereas, although work progressed smoothly, it proved impossible to complete it before 1 January 1981; Whereas, as long as there is no Annex III to Directive 78/631/EEC, the Member States are unable to adopt the measures required to bring into force the entirety of the Directive ; whereas, similarly, as long as the list of active substances contained in Annex II has not been brought up to date, it is not appropriate to require the Member States to adopt the necessary measures to comply with the Directive; Whereas, therefore, the date on which Member States are required to bring into force the laws, regulations and administrative provisions necessary to comply with Directive 78/631/EEC must be postponed, HAS ADOPTED THIS DIRECTIVE: Article 1 Article 12 (1) of Directive 78/631/EEC is hereby replaced by the following: "1. Member States bring into force the necessary laws, regulations and administrative provisions to comply with this Directive on the date to be (1) OJ No L 206, 29.7.1978, p. 13. (2) OJ No 196, 16.8.1967, p. 1. (3) OJ No L 259, 15.10.1979, p. 10. prescribed for the entry into force of the measures to be adopted in accordance with Article 11 (1). They shall forthwith inform the Commission thereof." Article 2 This Directive is addressed to the Member States. Done at Brussels, 26 March 1981. For the Council The President D.S. TUIJNMAN